Citation Nr: 1636715	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for hypertensive cardiovascular disease, to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1946 to June 1965.  He died in September 2012.  The appellant is his surviving spouse and has been accepted as the substitute party in the Veteran's pending service connection claim for hypertensive cardiovascular disease.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The Board notes that service connection for hypertensive cardiovascular disease was initially denied in a January 2004 rating decision.  The Veteran would normally be required to submit new and material evidence to reopen this finally adjudicated claim pursuant to 38 C.F.R. § 3.156(a) (2015).  However, since the January 2004 rating decision, additional relevant service department records have been received.  Because these additional records existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the hypertensive cardiovascular disease claim on the merits.  38 C.F.R. § 3.156(c) (2015).  The Board has recharacterized the issue on the title page accordingly.


FINDINGS OF FACT

1.  The Veteran died in September 2012.  His death certificate lists the immediate cause of death as aspiration pneumonia, with antecedent causes as emphysema and chronic obstructive pulmonary disease, an underlying cause of hypertensive arteriosclerotic cardiovascular disease, and contributing causes of coronary artery disease and urinary tract infection secondary to an enlarged prostate.

2.  During his lifetime, the Veteran had not established service connection for any disability.

3.  The most probative evidence does not show that the Veteran was exposed to herbicides during his active service.

4.  There is no competent evidence of hypertensive cardiovascular disease within one year of separation from service, nor does the appellant contend the condition is related to service for reasons other than herbicide exposure.

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.

6.  The Veteran's hypertensive cardiovascular disease was not related to his military service and may not be presumed as having been incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1310, 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 (2015).

2.  The criteria for service connection for hypertensive cardiovascular disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107, 5121A (2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for hypertensive cardiovascular disease and for the cause of the Veteran's death, both of which she primarily asserts are related to in-service exposure to Agent Orange.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in June 2003, September 2003, and December 2011.

Certain additional notice requirements attach in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 
By a letter dated in December 2012, the appellant was notified of the evidence necessary to substantiate her claim.  The letter identified what information she needed to provide and what information and evidence VA would attempt to obtain.

The Board finds that the duty to assist the claimant has been satisfied.  The Veteran's service personnel records (SPRs), service treatment records (STRs) and post service medical records are on file.

The Board acknowledges that a VA opinion has not been obtained to address whether the Veteran's cause of death is related to service.  Again, the evidence does not suggest, and the appellant does not contend, that the Veteran's aspiration pneumonia, emphysema, chronic obstructive pulmonary disease, hypertensive arteriosclerotic cardiovascular disease, coronary artery disease and urinary tract infection secondary to an enlarged prostate manifested during service or within the year following his discharge, or that they are related to service for reasons other than claimed herbicide exposure.  There is no competent and credible evidence that the Veteran was, in fact, exposed to herbicides as alleged.  Thus, the Board finds that a referral for a VA medical opinion is not warranted, as there is no reasonable possibility that such assistance would aid in substantiating the appellant's claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (VA may decline to provide DIC claimants with a medical opinion only upon finding that there is "no reasonable possibility" that such assistance would aid in substantiating the claim).

The appellant's claim for service connection for hypertensive cardiovascular disease is based on the same theories of entitlement as the claim for service connection for cause of the Veteran's death - exposure to herbicides.  There is no evidence that shows the Veteran was exposed to herbicides, nor that this condition developed within one year following the Veteran's discharge from service, nor that it is related to service for any reason.  The evidence of record is sufficient for VA to make a decision on this claim.  Therefore no medical opinion is necessary to decide the claim for service connection for hypertensive cardiovascular disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Service Connection for Cause of Death

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  Id.  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Since service connection was not in effect for any disability at the time of the Veteran's death, in order for the appellant to prevail, the evidence would need to show that during his lifetime the Veteran should have been service connected for a 
condition that was either the principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests chronic cardiovascular disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 C.F.R.  § 3.307(a)(6)(iii).  However, VA has determined that the presumption of herbicide exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the 'blue water' Navy.  See 38 C.F.R. § 3.313(a) ; VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C.A. § 101(29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).

The Board is cognizant that the Court has held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313   (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  The Court remanded the matter for VA to reevaluate its definition of inland waterways.  The Court also pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.
VA recently revised its adjudication procedures manual in light of the Gray decision, to include a revised definition for inland waterways and offshore waters.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.  VA has promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1.

The Veteran died in September 2012.  His death certificate lists his immediate cause of death as aspiration pneumonia, with antecedent causes listed as emphysema, chronic obstructive pulmonary disease, a contributing cause listed as hypertensive arteriosclerotic cardiovascular disease, and significant conditions contributing to his death listed as coronary artery disease and urinary tract infection secondary to an enlarged prostate.

The appellant contends that the conditions that caused the Veteran's death were due to exposure to Agent Orange during service.  The appellant asserts that the Veteran is entitled to the presumption of service connection because he had active military service during the Vietnam War and was the recipient of Vietnam service medals.  However, this presumption is not available to the Veteran as service records show he did not have service in the Republic of Vietnam, as defined by VA regulations.

A review of the Veteran's service personnel records reveals that he served aboard the USS Midway from September 1957 until his separation from service in June 1965.  In June 2003, the RO contacted the service department to verify the Veteran's service.  The service department confirmed the Veteran served aboard the USS Midway which was in the official waters of the Republic of Vietnam from March 24, 1961 to March 25, 1961 and from March 28, 1961 to April 7, 1961.  In August 2007, a response was obtained from the U.S. Department of Defense which stated it had reviewed the ship history for the USS Midway (CVA-41) and that the deck log revealed it conducted operations from the South China Sea for the period March 24, 1961 to April 7, 1961.  However, the presumption of service connection based on exposure to Agent Orange applies to Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(i).  Thus, the Midway was not in the official waters of the Republic of Vietnam during the time period established for entitlement to a presumption of service connection for diseases associated with exposure to herbicides.  As of June 2016, the Midway was not included in the list of Navy and Coast Guard Ships associated with Service in Vietnam and Exposure to Herbicide agents maintained by the VA.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site (http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm).  Additionally, the National Archives and Records Administration (NARA) stated that carriers such as the USS Midway do not go inland and provided a website (http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp) that shows the USS Midway was not considered exposed to Agent Orange.  Moreover, the August 2007 response stated that the deck log did not document the ship being in port in the Republic of Vietnam.

Although the appellant has stated that the Veteran served in the waters of Vietnam, the competent and probative evidence does not indicate that the Veteran served on land or in the inland waterways of Vietnam, or that he otherwise had in-service herbicide exposure.

In short, there is insufficient evidence to establish that the Veteran served on the land of Vietnam or within its inland waterways, including evidence of duty or visitation in the Republic of Vietnam and the appellant has not asserted the Veteran was otherwise exposed to herbicide agents.  As a result, service connection for the cause of the Veteran's death on the basis of presumption of exposure to herbicides is not warranted.  See 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168, 1176 (Fed. Cir. 2008).

In so finding, the Board acknowledges that the Veteran's DD 214 shows he is a recipient of the Vietnam Service Medal.  However, this does not constitute proof of "in country" Vietnam service for VA purposes, as these medals were awarded to personnel who did not serve in Vietnam.  See Haas, at 525 F.3d 1196.  The Veteran is not entitled to the presumption of service connection based solely on receipt of the Vietnam Service Medal.  Proof of service on the landmass or in the inland waterways of the Republic of Vietnam must be shown.  Id. at 1197.

Additionally, although cardiovascular disease is a "chronic disease" for disability and compensation purposes, the appellant has not argued and the record does not otherwise suggest that the Veteran's hypertensive arteriosclerotic cardiovascular disease manifested in service or within a year following his discharge from service.  See 38 C.F.R. § 3.309(a).  The Veteran's DD 214 shows he separated from service in June 1965.  The Veteran's private treatment records include a February 2007 clinical summary that shows the Veteran was diagnosed with hypertensive cardiovascular disease and coronary artery disease in February 2002, 37 years after his discharge from service.  Thus, service connection for the cause of the Veteran's death is not available under the "chronic disease" provisions.  See 38 C.F.R. §§ 3.303 (b), 3.309(a), 3.312.

Nevertheless, even if a regulatory presumption of service connection is unavailable, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the appellant has not identified any other event, injury or disease of service to which emphysema, chronic obstructive pulmonary disease, hypertensive arteriosclerotic cardiovascular disease, coronary artery disease, or a urinary tract infection secondary to an enlarged prostate can be associated.  The Veteran's service treatment records do not reflect treatment for any of these conditions in service, and his medical records do not reflect a diagnosis of hypertensive cardiovascular disease and coronary artery disease until 2002.  Additional records reveal the Veteran was diagnosed with a recurrent urinary tract infection in 2005 and with benign prostatic hypertrophy in 2006.  The records do not show that the Veteran was diagnosed with emphysema or chronic obstructive pulmonary disease during his lifetime.  The records indicate that all of these conditions manifested many years after the Veteran's separation from service in 1965.  As such, there is no evidence of record indicating that any of the Veteran's fatal conditions were directly related to service, and service connection for the cause of the Veteran's death is not warranted on a direct basis.  See  38 C.F.R. §§ 3.303(d), 3.312(a).

In summary, the Board finds that there is no evidence of aspiration pneumonia, emphysema, chronic obstructive pulmonary disease, hypertensive cardiovascular disease, coronary artery disease, or urinary tract infection secondary to an enlarged prostate in service or within one year following discharge from service and no competent and credible evidence that the Veteran was exposed to herbicides in Vietnam as alleged.  Thus, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the appeal is denied.  

Service Connection for Hypertensive Cardiovascular Disease

For the reasons discussed above, the appellant's claim for service connection for hypertensive cardiovascular disease must also be denied.

In this case, at the time of the Veteran's death, the medical evidence of record documents current heart diagnoses including hypertensive cardiovascular disease and coronary artery disease.  Specifically, treatment records from 2002 until 2007 show ongoing treatment related to these conditions.  Therefore, evidence of a current disability is established.

However, as already discussed, there is no probative evidence that links the Veteran's hypertensive cardiovascular disease to service.  The appellant and the Veteran contend that the Veteran's heart disease is due to exposure to Agent Orange during service.  As discussed in detail above, there is no evidence that places the Veteran in a location where he may be presumed to have been exposed to Agent Orange.  As a result, the Board concludes that service connection for hypertensive cardiovascular disease on the basis of presumption due to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e).
Moreover, the Veteran's service treatment records and post-service medical records show that his hypertensive cardiovascular disease, which is a "chronic disease" for disability compensation purposes, did not manifest during service or within one year following his discharge from service.  38 C.F.R. § 3.309(a).  The first diagnosis of hypertensive cardiovascular disease is in 2002, which is 37 years after the Veteran's discharge from service.  Thus, service connection for hypertensive cardiovascular disease is not available under the "chronic disease" provisions.  38 C.F.R. § 3.309.

In summary, service connection is not warranted for hypertensive cardiovascular disease on a presumptive basis as a disease associated with herbicides, nor on a direct basis due to exposure to herbicides.  Additionally, service connection is not warranted on a presumptive basis as a chronic disease or based on a continuity of symptomatology.  Finally, service connection is also not warranted for hypertensive cardiovascular disease on a direct basis to service as its onset was many years after service and the evidence, including the Veteran's and appellant's statements, does not establish an injury, disease, or event during service to which it could possibly be related.  As the most probative and persuasive evidence is against a finding that the Veteran's hypertensive cardiovascular disease is related to service, the claim is denied.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, the doctrine is not applicable here.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

In reaching these determinations, the Board does not wish to diminish the Veteran's lengthy military service in any way.  Although the Board is sympathetic to the appellant, the preponderance of the evidence is against service connection for the cause of the Veteran's death and against service connection for hypertensive cardiovascular disease, and the Board is without authority to grant this claim on an equitable basis.  See 38 U.S.C.A. § 7104 (West 2015); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Service connection for hypertensive cardiovascular disease is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


